DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation).
With regard to claims 1, 3, 7-9, Saussaye et al. teach a therapeutic agent delivery device, comprising: a tubular body including a first end portion, a second end portion, and a lumen extending between the first end portion and the second portion (Fig. 5 member 1, [0052]), wherein an outer surface of the tubular body includes a first opening in communication with the lumen (Fig. 5 member 12), the outer surface of the tubular body further includes a ledge extending around a periphery of the first opening, and a portion of the ledge closest to the second end portion of the tubular body is shaped as an arrowhead (Fig. 7 and 10a member 125); and a cap configured to engage the second end portion of the tubular body, wherein the cap includes a central longitudinal axis, a first end having a first cross-sectional dimension, and a second end having a second cross-sectional dimension larger than the first cross- sectional dimension, and wherein the cap further includes a sidewall extending radially outward from the first end to the 
With regard to claim 2, see at least the abstract.
With regard to claim 4, see at least [0052].
With regard to claim 5, see [0061].
With regard to claim 6, see [0065], Fig. 5, particularly protrusions 21.
With regard to claim 11, see at least [0052].
With regard to claims 12, 15, 17, 18, Saussaye et al. teach a therapeutic agent delivery device, comprising: a tubular body including a first end portion, a second end portion, and a central longitudinal axis (Fig. 5 member 1, [0052]), wherein an outer surface of the tubular body includes a geometric configuration extending away from the central longitudinal axis, a portion of the geometric configuration is shaped as an arrowhead, and the geometric configuration is configured to restrict rolling of the tubular body (Fig. 5 member 12); and a cap configured to engage the second end portion of the tubular body, wherein the cap includes a first end including an opening in communication with an interior of the cap, a second end having an end wall, and a sidewall extending radially outward from the first end to the second end, and wherein the sidewall includes a protrusion configured to restrict rolling of the cap (Fig. 5 and 9a member 20, second end at end with 21, see plurality of protrusions along the side wall, particularly protrusions 21, [0066]).
With regard to claims 13-14, see at least [0052].
With regard to claim 16, see at least [0052].
With regard to claim 19, see [0061].
With regard to claim 20, see [0065], Fig. 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation) as applied to claim 1 above, and further in view of Geiger (US 2008/0210225 A1).
With regard to claim 10, Saussaye et al. teach a device substantially as claimed.  Saussaye et al. do not disclose the second end of the protrusion is spaced form the longitudinal axis by a greater distance.  Saussaye et al. teach horizontal protrusions.  However, Geiger teaches vertical protrusions which provide for gripping and anti-roll control ([0064]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use vertical protrusions in place of the horizontal protrusions in Saussaye et al. around the entire circumference as Geiger teach this to be effective for gripping and anti-roll control.  This would yield the same predictable result.  Due to the curved/tapered surface of Saussaye et al. as combined the end of the protrusion at the end closest to 21 is a greater distance from the longitudinal axis.
 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saussaye et al. (FR 3 043 562 US 2018/0311442 A1 used as translation) as applied to claim 1 above, and further in view of Kemp et al. (US 2018/0133407 A1).
With regard to claim 21, Saussaye et al. teach a device substantially as claimed but Saussaye et al. do not disclose the autoinjector to contain dupilumab.  However, Kemp et al. teach an autoinjector which can contain a drug including dupilumab ([0082], [0097]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deliver dupilumab with the injector of Saussaye et al. as Kemp et al. teach such is an effective substance for treatment that can be delivered with an autoinjector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783